Citation Nr: 0510729	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  97-10 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an effective date prior to September 11, 
1995 for the grant of service connection for tinnitus.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for herpetic eruptions (claimed as blisters).

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for a jaw defect.

4.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to May 1962.

The issue of entitlement to an effective date prior to 
September 11, 1995 for the grant of service connection for 
tinnitus comes before the Board of Veterans' Appeals (Board 
or BVA) on appeal from a February 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) Portland, Oregon.  An appeal has not been formally 
perfected as to this issue.  However, in an October 2004 
order, the United States Court of Appeals for Veterans Claims 
(Court) found that a March 1996 letter from the veteran 
constituted a valid Notice of Disagreement with the February 
1996 decision and, accordingly, remanded this matter back to 
the Board.  The remaining claims arise from a March 2001 
Board decision issued by the Boise, Idaho VARO.

The Board is aware that, in a February 2004 action, the Board 
remanded eleven separate compensation claims back to the RO 
for further development, including service department 
development and new VA examinations.  A preliminary review of 
the record reflects that this action is still pending.  
Accordingly, it would not be appropriate for the Board to 
address these issues at the present time.

Additionally, the Board notes that, in the February 2004 
remand, the Board cited to a private attorney as the 
veteran's representative.  In March 2004, however, this same 
attorney notified the Board that she was not the veteran's 
present representative.  The veteran was notified of his 
right to representation in an October 2004 letter, but he has 
not responded to date.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

As indicated above, the RO found that a March 1996 letter 
from the veteran constituted a Notice of Disagreement as to 
the issue of entitlement to an effective date prior to 
September 11, 1995 for the grant of service connection for 
tinnitus.  The RO did not respond to the March 1996 letter in 
regard to this particular issue.  As such, it is incumbent 
upon the RO to issue a Statement of the Case addressing this 
issue.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); 38 C.F.R. § 19.26 (2004).  The Board also notes that 
this matter predates the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), and RO action under that law's 
provisions is also necessary.

With regard to the section 1151 and TDIU claims, the Board 
notes that the veteran requested a VA Travel Board hearing in 
his February 2002 Substantive Appeal.  The Board alluded to 
this in the introduction section of its February 2004 remand 
but did not direct RO action in the remand instructions.  
Upon further review, the Board finds that this matter, which 
has now been pending for over three years, should be 
addressed expeditiously.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 2002) 
("claimant has right to a hearing before [issuance] of BVA 
decision"); 38 C.F.R. §§ 3.103(a) and (c)(1), 19.9, 19.25, 
20.503, 20.704 (1999)).  

Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  A Statement of the Case addressing 
the issue of entitlement to an effective 
date prior to September 11, 1995 for the 
grant of service connection for tinnitus 
should be furnished to the veteran.  This 
issuance should include all relevant laws 
and regulations and a complete 
description of the veteran's rights and 
responsibilities in completing an appeal 
as to this matter.

2.  Concurrently, a letter should be sent 
to the veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claim of entitlement to an 
effective date prior to September 11, 
1995 for the grant of service connection 
for tinnitus.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

3.  The RO should then schedule the 
veteran for a hearing before a member of 
the Board at the Boise VARO as soon as 
such a hearing is practically possible.

Then, this case should be returned to the Board for 
appropriate action.  The veteran has the right to submit 
additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




